Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  Please correct claim 11 dependency. Appropriate correction is required.
Product-by-Process Limitations
While not objectionable, the Office reminds applicant that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, in re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.  Thus, no patentable weight will be given to those process steps which do not add structural limitations to the final product.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 & 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Essert et al. (US Patent 7,494,389) in view of Miyamoto et al. (US Pub. 2004/0183168).
Regarding claim 1, Essert teaches a press-fit pin for a semiconductor package, comprising: 
a shaft 1 comprising a first end 11 and a second end 12, the first end comprising a head (top portion of 1);
a bonding portion 2 comprised at the second end 12 and integral with the shaft (bonding portion 2 along with shaft 1 makes the connector unit complete and therefore bonding portion 2 is integral with the shaft), the bonding portion comprising a first section (e.g. 2) extending substantially perpendicular from a longest length of the shaft 1, the bonding portion further comprising an angled section (portion where 1 & 2 connects) coupled to a bonding foot 22 (see Fig. 1-2); 
wherein the bonding foot is configured to be welded to a substrate 31 (Fig. 2 and associated text, wherein Essert teaches welding of the bonding foot to a substrate 31).
Though Essert teaches welding; however, Essert is silent on ultrasonic welding. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Miyamoto teaches ultrasonic welding of two components (e.g. note the ultrasonic welding of lead portion 4 to a substrate 1 in Fig. 1-2 & Fig 4-5 and respective texts to assure reliability and reduce costs). As such, said claim feature would have been obvious and within the ordinary skill in the art.
Furthermore, the process of ultrasonic welding is a product by process limitation, and it may not result to a structurally distinguishable product over the prior art.
Regarding claim 3, the combination of Essert and Miyamoto teaches the press-fit pin of claim 1, wherein the shaft comprises a rectangular prism (e.g. note portion 23 in Fig. 2).
Regarding claim 4, the combination of Essert and Miyamoto teaches the press-fit pin of claim 1, wherein a surface of the bonding foot is substantially planar with the substrate 32 (Essert’s Fig.2-4).
Regarding claim 5, the combination of Essert and Miyamoto teaches the press-fit pin of claim 1, wherein the press-fit pin (1 & 2) is configured to extend from a casing (see Fig. 4).
Regarding claim 6, the combination of Essert and Miyamoto teaches the press-fit pin of claim 1, wherein the press-fit pin is further configured to be molded into a casing (Essert’s Fig. 3-4).
Regarding claim 7, the combination of Essert and Miyamoto teaches
7. (Original) The press-fit pin of claim 1, wherein the press-fit pin is configured to electrically couple the substrate to a printed circuit board 35 (Essert’s Fig. 4).

Regarding claim 8, Essert teaches a housing for a semiconductor package (Fig. 4), comprising: 
a casing 40; and 
a plurality of connectors ( 1 & 2 as one unit) extending from the casing 40 (Fig. 4); and 
a plurality of press-fit pins (1 & 2 as one unit) extending from the casing (see Fig. 1-4: Essert teaches a plurality of connectors 1 & 2, some reads as press-fit pins while others read as plurality of connectors); 
wherein the plurality of press-fit pins and the plurality of connectors are molded into the casing (see Fig. 1-4 and associated text); and 
wherein the plurality of press-fit pins (1 & 2) and at least a portion of each of the plurality of connectors are configured to be welded to a substrate (Fig. 1-5 and respective text); and 
wherein each press-fit pin of the plurality of press-fit pins further comprises an integral bonding portion (bonding portions 1 & 2 constitutes the connector unit and therefore components 1 & 2 are an integral bonding portion, see Essert’s Fig. 1), the bonding portion comprising a first section 1 extending substantially perpendicular from a longest length of the press-fit pin, the bonding portion further comprising an angled section 2 coupled to a bonding foot 22 (see Fig. 1-3).
Though Essert teaches welding; however, Essert is silent on ultrasonic welding. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Miyamoto teaches ultrasonic welding of two components (e.g. note the ultrasonic welding of lead portion 4 to a substrate 1 in Fig. 1-2 & Fig 4-5 and respective texts to assure reliability and reduce costs). As such, said claim feature would have been obvious and within the ordinary skill in the art.
Furthermore, the process of ultrasonic welding is a product by process limitation, and it may not result to a structurally distinguishable product over the prior art.
Regarding claim 9, the combination of Essert and Miyamoto teaches the housing of claim 8, wherein each press-fit pin of the plurality of press- fit pins comprises a shaft comprising a first end 11 and a second end 12, the first end comprising a head (note head of 1 in Essert’s Fig. 1-2).
Regarding claim 11, the combination of Essert and Miyamoto teaches the housing of claim 10, wherein a surface of the bonding foot is substantially planar with the substrate (Fig. 1-4).
Regarding claim 12, the combination of Essert and Miyamoto teaches the housing of claim 9, wherein the shaft comprises a rectangular prism (e.g. note portion 23 in Fig. 2).
Regarding claim 13, the combination of Essert and Miyamoto teaches the housing of claim 8, wherein the press-fit pins are only ultrasonically bonded (Essert’s Fig. 1-4 and Miyamoto’s Fig. 4-5 and associated texts).
Regarding claim 14, the combination of Essert and Miyamoto teaches the housing of claim 8, wherein each press-fit pin of the plurality of press- fit pins (1 & 2) is configured to electrically couple the substrate to a printed circuit board (Essert’s Fig. 4 and associated text).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Essert and Miyamoto as applied to claim 1 above, and in further view of Liang (US PUB. 2016/0351468).
Regarding claim 2, the combination of Essert and Miyamoto is silent on the press-fit pin of claim 1, wherein the shaft comprises a cylinder. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Liang teaches in Fig. 5-7, wherein the shaft comprises a cylinder. As such, said claim feature would have been obvious and within the ordinary skill in the art.
Response to Arguments
Applicant's arguments filed 04/19/22 have been fully considered but they are not persuasive. The Examiner maintains that the combination of prior art teaches the broad claim features (e.g. the substrate). Both Essert and Miyamoto’s pins have various portions (e.g. note components 1 & 2 in Essert’s Fig. 1-2 and components 4 & 4b in Miyamoto’s Fig. 1-2), and Miyamoto expressly teaches the commonly known process of bonding via ultrasonic welding of lead 4/4b to a substrate 1. Underlying component 1 in Miyamoto’s Fig. 1-2 reads as “substrate”. As such, the prior art teaches the broad claim features and the argument is not found to be persuasive. Furthermore, the limitation directed towards a process of ultrasonic welding in claims 1 & 8 is a process by product limitation. While this limitation may have patentable weight in process claims; however, it may not be a factor in product claims if it doesn’t result to a structurally distinguishable product over the prior art.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894